DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foroozandeh et al. US Chem. Eur. J. 2018, 24, 13988-14000 (Foroozandeh).

Regarding claim 1, Foroozandeh teaches a method for acquiring nuclear magnetic resonance (NMR) phase-sensitive two-dimensional (2D) J-resolved spectrum by suppressing strong coupling spurious peaks (see Fig. 8b), comprising: 
1) placing a sample, collecting a conventional one-dimensional (1D) spectrum of the sample, and measuring a time width (pw) of a 900 pulse, wherein the conventional 1D spectrum provides J coupling information and chemical shift information of the sample (Fig. 1a shows a conventional 1D spectrum which shows J coupling information and chemical shift and one of ordinary skill in the art would understand that performing such measurements would require determining a time width of a 900 pulse, which would also be required for the subsequent step; see Fig. 1; see Fig. 8); and 
2) introducing a pulse sequence for suppressing strong coupling, setting parameters of a chirp sweep frequency pulse, a pure shift yielded by chirp excitation (PSYCHE) module, and a J sampling module, and collecting and saving data of a spectrum, wherein the pulse sequence for suppressing the strong coupling comprises a 900 non-selective hard pulse, a first delay module Ti, a 1800 forward chirp sweep frequency pulse, a second delay module τ2, a first t1/2, the PSYCHE module, a 1800 reverse chirp sweep frequency pulse, a second t1/2, and a J sampling module in sequence (pulse sequence 8b is equivalent to the pulse sequence disclosed in the claim and Fig. 1 and would therefore meet all the limitations of the claim; see Fig. 8b below).

    PNG
    media_image1.png
    235
    990
    media_image1.png
    Greyscale

Regarding claim 2, Foroozandeh further teaches wherein: in the pulse sequence for suppressing strong coupling: a sweep direction of the 1800 forward chirp sweep frequency pulse is opposite to a sweep direction of the 1800 reverse chirp frequency sweep pulse, and the method comprises adding a weak gradient field pulse G2 and a weak gradient field pulse G6 on the 1800 forward chirp sweep frequency pulse and the 1800 reverse chirp sweep frequency pulse (the pulse sequence of Fig. 8b above is equivalent to that as claimed and in Fig. 1 of the pending application, with Gs1 equivalent to G2 and Gs3 equivalent to G6 as claimed; see Fig. 8b).

Regarding claim 3, Foroozandeh further teaches wherein the PSYCHE module comprises two chirp sweep frequency pulses with a flip angle β (the PSYCHE module comprises two chirp frequencies with a flip angle β; see Fig. 8b; see right column of page 13991).

Regarding claim 10, Foroozandeh teaches a method for preparing nuclear magnetic resonance (NMR) phase-sensitive 2D J-resolved spectrum by suppressing strong coupling spurious peaks, comprising: suppressing the strong coupling spurious peaks by replacing 1800 non-selective hard pulses with 1800 chirp sweep frequency pulses (as recited above for claim 1, the sequence in Fig. 8b of Foroozandeh is equivalent to that as disclosed in Fig. 1 of the pending application would reasonably teach all the limitations as claimed; see Fig. 8b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foroozandeh et al. US Chem. Eur. J. 2018, 24, 13988-14000 (Foroozandeh) in view of Chen et al. CN 106872506 (Chen).

Regarding claim 4, Foroozandeh fails to teach wherein the J sampling module comprises 2N of 1800 non- selective hard pulses and a pulse of a dispersion phase gradient field pulse.
Chen teaches wherein the J sampling module comprises 2N of 1800 non- selective hard pulses and a pulse of a dispersion phase gradient field pulse (sampling is performed with 2N 1800 pulses and gradient pulses in a manner equivalent as claimed; see bottom of page 4 of the translation; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the J sampling module comprises 2N of 1800 non- selective hard pulses and a pulse of a dispersion phase gradient field pulse as taught in Chen into Foroozandeh in order to gain the advantage of performing multiple samplings during each measurement sequence, wherein the pulses are implemented to refocus the dispersed signal.

Regarding claim 5, Foroozandeh further teaches comprising: setting a sweep frequency range, a sweep frequency time, and a sweep frequency power of the 1800 forward chirp sweep frequency pulse and the 1800 reverse chirp frequency sweep pulse according to pw parameters, the weak gradient field pulse G2, the weak gradient field pulse G6, the flip angle R of the two chirp sweep frequency pulses in the PSYCHE module, cycle times of the J sampling module, and the dispersion phase gradient field pulse (one of ordinary skill in the art would understand that such limitations would be inherent to performing the pulse sequence shown in Fig. 8b as the sequence is dependent on pw and the pulse sequence is equivalent to that disclosed in the pending application; see Fig. 8b).

Regarding claim 6, Foroozandeh further teaches wherein the flip angle β is 8°-20° (a flip angle of 10 to 30 degrees is generally suitable and the choice of 8 degrees would be obvious to one of ordinary skill in the art without any undue experimentation; see second to last paragraph in the right column of pg 13991).

Regarding claim 7, Foroozandeh further teaches comprising: post-processing the data of the spectrum saved in step 2, and displaying a 2D spectrum in a form of a contour map (generating 2D contour maps is well-known in the art as shown in Figs. 3, 4, 13, 14, and 15).

Regarding claim 8, Foroozandeh further teaches wherein the post-processing is processing the data of the spectrum saved in step 2 into a form of a phase-sensitive spectrum (the data are projected in a phase sensitive mode; see middle of right column on pages 13989, 13991, ).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the prior art of record fails to teach or suggest wherein: the post-processing comprises following steps: a) splicing the data of the spectrum saved in step 2, wherein the splicing is splicing odd- numbered sampling of the data of the spectrum saved in step 2 in the J sampling module; b) applying a 2D Fourier transform to the data spliced in step a to obtain a first 2D spectrum; and c) flipping an F1 dimension of the first 2D spectrum to obtain a second 2D spectrum, and adding to the first 2D spectrum to the second 2D spectrum to obtain an NMR 2D phase-sensitive J spectrum by suppressing the strong coupling spurious peaks, in combination with all other limitations of claim parent claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868